                            UNITED STATES DISTRICT COURT

                             SOUTHERN DISTRICT OF TEXAS

                                       LAREDO DIVISION

UNITED STATES OF AMERICA                       §

           V.                                  §       CRIMINAL NO. 5:20-CR-1548

SERGIO CASIANO-ZAPATA (1)                      §       SEALED INDICTMENT
JOSE RAMIREZ aka ZORRO (3)
JOSE LUIS CARDENAS (5)                         §

                  GOVERNMENT'S MOTION TO UNSEAL INDICTMENT

       NOW COMES the United States of America, by and through its United States Attorney

in and for the Southern District of Texas, who would move this Honorable Court to unseal the

above-styled Indictment as to only Defendants SERGIO CASIANO-ZAPATA, JOSE RAMIREZ

aka ZORRO and JOSE LUIS CARDENAS and in support thereof would show unto the Court

the following:

                                                   I

       On August 19, 2020, a Federal Grand Jury sitting at Houston, Texas, returned the above-

styled Indictment. Upon application to the Court, the Indictment was ordered sealed by the

Honorable Marina Garcia-Marmolejo, United States District Judge. On September 17, 2020 the

Defendants were arrested in Laredo, Texas on a filed Bench Warrant and are currently awaiting

Initial Appearance in Laredo, Texas.

                                                II

       In order for this case to proceed as expeditiously as possible, the Indictment should be

unsealed as to only Defendants SERGIO CASIANO-ZAPATA, JOSE RAMIREZ aka ZORRO

and JOSE LUIS CARDENAS.
       WHEREFORE, PREMISES CONSIDERED, and in the interest of justice, the

Government respectfully requests this Court to order the above-styled Indictment unsealed as to

only Defendants SERGIO CASIANO-ZAPATA, JOSE RAMIREZ aka ZORRO and JOSE LUIS

CARDENAS, in order to allow the due process of law.



                                           RYAN K, PATRICK
                                           UNITED STATES ATTORNEY


                                           _____________________________
                                           ANTHONY J. EVANS
                                           Assistant United States Attorney
